Per Curiam.

Upon review of the record, we concur in the board’s findings of misconduct and its recommended sanction. Respondent is, therefore, suspended from the practice of law in Ohio for one year; however, this suspension period is suspended and he is placed on a two-year probation period, provided that during this period no disciplinary complaints against respondent are certified to the board by a probable cause panel and that respondent meets regularly with an attorney appointed by relator to supervise his compliance with the Disciplinary Rules. Costs taxed to respondent.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Wright and Cook, JJ., dissent.